J. S37031/19



NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                  v.                    :
                                        :
ALI GALLOWAY,                           :         No. 3181 EDA 2018
                                        :
                       Appellant        :


        Appeal from the PCRA Order Entered September 28, 2018,
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No. CP-51-CR-0002930-2009


BEFORE: BOWES, J., KUNSELMAN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:           FILED SEPTEMBER 23, 2019

     Ali Galloway appeals pro se from the September 28, 2018 order entered

in the Court of Common Pleas of Philadelphia County dismissing his second

PCRA petition filed pursuant to the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S.A. §§ 9541-9546. We affirm.

     The PCRA court set forth the procedural history as follows:

           On May 11, 2010, [appellant] was convicted of
           robbery (18 Pa.C.S.[A.] § 3701(a)(1)(ii)), aggravated
           assault (18 Pa.C.S.[A.] § 2702(a)), and criminal
           conspiracy to commit both aggravated assault and
           robbery (18 Pa.C.S.[A.] § 903(a)). On June 22, 2010,
           the [trial c]ourt imposed consecutive terms of 5 to
           10 years for robbery, 5 to 10 years for aggravated
           assault, and 5 to 10 years for criminal conspiracy, for
           an aggregate sentence of 15 to 30 years[’]
           incarceration.
J. S37031/19


          On October 7, 2011, the Superior Court affirmed
          [appellant’s] judgment of sentence. [Appellant] then
          filed a pro se petition under the Post Conviction Relief
          Act (“PCRA”) on August 16, 2013. On February 28,
          2014, Joseph Schultz, Esquire was appointed to
          represent [appellant].       On November 9, 2015,
          pursuant to Commonwealth v. Finley, 550 A.2d 213
          (Pa.Super. 1988), Mr. Schultz filed a motion to
          withdraw as counsel and a letter stating that
          [appellant’s] petition was untimely (“Finley letter”).
          On November 10, 2015, the [PCRA c]ourt issued
          notice, pursuant to Pa.R.Crim.P. 907 (“907 Notice”) of
          its intention to dismiss [appellant’s] petition without a
          hearing. [Appellant] submitted a response to the
          [PCRA c]ourt’s 907 Notice (“907 Response”) on
          November 29, 2015, claiming that he had requested
          appellate counsel to file a petition for allowance of
          appeal in the Pennsylvania Supreme Court.
          Thereafter, Mr. Schultz filed an amended PCRA
          petition alleging that appellate counsel was ineffective
          for failing to petition for allowance of appeal.
          Following an evidentiary hearing on the issue, on
          July 1, 2016, the [PCRA c]ourt reinstated [appellant’s]
          right to file a petition for allowance of appeal.
          Thereafter, [appellant] filed a petition for allowance of
          appeal, and, on January 31, 2017, the Supreme Court
          denied the petition.

          [Appellant] filed a second pro se PCRA petition as well
          as a Brief In Support of Petition For Relief Under the
          Post Conviction Relief Act (hereinafter, “Brief in
          Support of Petition”) on March 2, 2018. Joseph L.
          Coleman, Esquire was appointed to represent
          [appellant] on March 20, 2018. On June 4, 2018,
          Mr. Coleman filed a motion to withdraw as counsel
          and a Finley letter stating that there was no merit to
          [appellant’s] claims for collateral relief. On June 15,
          2018, the [PCRA c]ourt issued notice, pursuant to
          Pa.R.Crim.P. 907 (“907 Notice”) of its intention to
          dismiss [appellant’s] petition without a hearing.
          [Appellant] submitted a response to the [PCRA
          c]ourt’s 907 Notice (“907 Response”) on August 28,
          2018. On September 28, 2018, the [PCRA c]ourt



                                    -2-
J. S37031/19


             dismissed [appellant’s] PCRA petition and granted
             Mr. Coleman’s motion to withdraw his appearance.

             [Appellant] has now appealed the [PCRA c]ourt’s
             dismissal of his PCRA petition . . . .

PCRA court opinion, 12/27/18 at 1-2. The PCRA court ordered appellant to

file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b). Appellant timely complied. The PCRA court subsequently

filed its Rule 1925(a) opinion.

      Appellant raises the following issue for our review:

             Was trial defense counsel ineffective in failing to
             demurrer and/or request a directed verdict of
             acquittal in relation to the charges of criminal
             conspiracy to commit robbery; robbery; and criminal
             conspiracy to commit aggravated assault?1

Appellant’s brief at vi.2

      Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). We review the appeal


1  We note that pursuant to Pa.R.Crim.P. 606, the term “demurrer” for
challenges to the sufficiency of the evidence is now referred to as a motion for
judgment of acquittal. See Pa.R.Crim.P. 606 (A)(1) and Comment. Similarly,
“[a] motion for directed verdict is the same as a motion for judgment of
acquittal.” Commonwealth v. Sunealitis, 153 A.3d 414, 420 (Pa.Super.
2016). Therefore, we shall address appellant’s claim in terms of counsel’s
alleged ineffectiveness for failing to file a motion for judgment of acquittal.

2 We note that appellant does not contend that trial counsel was ineffective
for failing to file a motion for judgment of acquittal on the charge of
aggravated assault. (Appellant’s brief at 7-11.)


                                     -3-
J. S37031/19

“in the light most favorable to the prevailing party at the PCRA level[,]” and

“[o]ur review is limited to the findings of the PCRA court and the evidence of

record.”    Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa.Super. 2014)

(en banc). “The PCRA court’s findings will not be disturbed unless there is

no support for the findings in the certified record.”         Commonwealth v.

Lawson, 90 A.3d 1, 4 (Pa.Super. 2014) (citations omitted).            “This [c]ourt

grants great deference to the findings of the PCRA court, and we will not

disturb those findings merely because the record could support a contrary

holding.” Commonwealth v. Hickman, 799 A.2d 136, 140 (Pa.Super. 2002)

(citation omitted).

      When presented with a claim of ineffective assistance of counsel, this

court has held:

             [t]o be eligible for relief based on a claim of ineffective
             assistance of counsel, a PCRA petitioner must
             demonstrate, by a preponderance of the evidence,
             that (1) the underlying claim is of arguable merit;
             (2) no reasonable basis existed for counsel’s action or
             omission; and (3) there is a reasonable probability
             that the result of the proceeding would have been
             different absent such error.

Commonwealth v. Matias, 63 A.3d 807, 810 (Pa.Super. 2013) (citation

omitted), appeal denied, 74 A.3d 1030 (Pa. 2013). “The failure to satisfy

any one of the prongs requires rejection of the petitioner’s claim.”

Commonwealth v. Williams, 141 A.3d 440, 454 (Pa. 2016) (citation

omitted).




                                        -4-
J. S37031/19

      This court has long held that trial counsel cannot be ineffective for failing

to present a motion for judgment of acquittal at the conclusion of the

prosecution’s case “when the prosecution has presented a prima facie case

and   there    was   sufficient   evidence    to   sustain   a   guilty   verdict.”

Commonwealth v. Stewart, 450 A.2d 732, 735 (Pa.Super. 1982); see also

Pa.R.Crim.P. 606(A)(1) (stating, “[a] defendant may challenge the sufficiency

of the evidence to sustain a conviction of one or more of the offenses charged

in . . . a motion for judgment of acquittal at the close of the Commonwealth’s

case-in-chief.”). “The test for ruling upon a motion for judgment of acquittal

is whether ‘the prosecution’s evidence, and all inferences arising therefrom,

considered in the light most favorable to the prosecution are insufficient to

prove beyond a reasonable doubt that the accused is guilty of the crimes

charged.’” Stewart, 450 A.2d at 735, citing Commonwealth v. Finley, 383
A.2d 1259, 1260 (Pa. 1978); see also Sunealitis, 153 A.3d at 420 (stating,

“[a] motion for judgment of acquittal challenges the sufficiency of the

evidence to sustain a conviction on a particular charge, and is granted only in

cases in which the Commonwealth has failed to carry its burden regarding that

charge.”).

      Here, appellant argues that trial counsel was ineffective for failing to file

a motion for judgment of acquittal on the charges of robbery, conspiracy to

commit robbery, and conspiracy to commit aggravated assault. (Appellant’s

brief at 1-13.) In so arguing, appellant asserts an underlying challenge to the



                                      -5-
J. S37031/19

sufficiency of the evidence to support each of the before-mentioned crimes.

(Id. at 1.)

      After careful review, we find that the Honorable Glenn B. Bronson in his

Rule 1925(a) opinion, ably and comprehensively disposes of appellant’s

ineffectiveness claim by analyzing the sufficiency of the evidence to support

the convictions of robbery, conspiracy to commit robbery, and conspiracy to

commit aggravated assault with appropriate reference to the record and

without error of law. (See PCRA court opinion, 12/27/18 at 5-9.) We adopt

this portion of the opinion as our own.

      The PCRA court concluded that in viewing the Commonwealth’s evidence

admitted at the conclusion of its case, and all inferences arising therefrom,

considered in the light most favorable to the Commonwealth, there was

sufficient evidence to sustain a guilty verdict and that the Commonwealth

presented its prima facie case on the aforementioned charges.              This

conclusion is supported by the record and free of legal error. Specifically, the

record reveals that there was sufficient evidence to support the robbery

conviction in that appellant demanded money from the victim; upon refusal,

appellant ordered the co-defendant to shoot the victim; the victim, while

attempting to flee, was shot by the co-defendant; and as a result of the

gunshot wounds, the victim was paralyzed from the waist down with complete

spinal injury. (Id. at 7-8.) The record further supports that appellant and

co-defendant committed numerous overt acts in furtherance of their



                                     -6-
J. S37031/19

agreement to rob and assault the victim including evidence that appellant and

co-defendant approached the victim together; appellant demanded money

from the victim; appellant ordered co-defendant to shoot the victim; and the

co-defendant shot the victim. (Id. at 8-9.)

      As the underlying claim of insufficient evidence to support the charges

of robbery, conspiracy to commit robbery, and conspiracy to commit

aggravated assault is without arguable merit, appellant’s collateral claim that

trial counsel was ineffective for failing to motion for judgment of acquittal fails.

Therefore, the PCRA court did not err in dismissing appellant’s PCRA petition.3

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 9/23/19




3 We note appellant’s boilerplate allegations that “[t]here is no reasonable
strategic basis designed to effectuate [appellant’s] interest by defense
counsel’s failure to challenge the sufficiency of evidence” and “[appellant] was
prejudiced by defense counsel’s inaction.” (Appellant’s brief at 12.) These
allegations fail to satisfy the second and third prongs of an ineffectiveness
claim. See Commonwealth v. Paddy, 15 A.3d 431, 443 (Pa. 2011) (stating,
“We stress that boilerplate allegations and bald assertions of no reasonable
basis and/or ensuing prejudice cannot satisfy a petitioner’s burden to prove
that counsel was ineffective.”).


                                       -7-
                                           ..
                                                                                                  Circulated 08/22/2019 10:00 AM




                                 IN THE COURT OF.COMMON PLEAS
                            FIRST JUDICIAL DISTRICT OF PENNSYLVANIA ·
                                     CRIMINA� TRIAL DIVISION

                                                                               CP-5 l-CR-0002930-2009


                      v.

         ALI GALLOWAY

                                                  OPINION


         BRONSON, J.                                                          December 27, 2018


         On May 11, 2010, defendant Ali Galloway was convicted ofrobbery"(l8 Pa.C.S. §

 370l(a)(l)(ii)),_aggravated assault (18 Pa.C.S. § 2702(a)), and criminal conspiracy to commit
              .   .                                                                                 .
 both aggravated assault and robbery (18 Pa.C.S. § 903(a)). On June 22, 2010, the Court imposed

 consecutive terms of 5 to 10 years for robbery, 5 to l O years for aggravated assault, and 5 to l O

 years for criminal conspiracy, for an aggregate sentence of 15 to 30 years incarceration.

        On October 7, 2011, the Superior Court affirmed defendant's judgment of sentence.

 Defendant then filed a prose petition under the Post Conviction Relief Act ("PCRA") on August
                                                             •.



 16, 2013. On February 28, 2014, Joseph Schultz, Esquire was appointed to represent defendant.

· On November 9, 2015, pursuant to Commonwealth v. Finley, 550 A.2d ·213 (Pa. Super .. 1988),

 Mr. Schultz filed a motion to withdraw as counsel and a letter stating that defendant's petition

 was untimely ("Finley letter"). On "November 10, 2015, the Court issued notice, pursuant to

 Pa.R.Crim.P. 907 ("907 Notice") of its intention to dismiss defendant's·petitio� without                    a
 hearing. Defendant submitted a response to the Court's 907 Notice ("907 Response") on

 November 29;2015, claiming that he had requested app�Bate counsel to file a petition for

 allowance of appeal in the Pennsylvania Supreme Court. Thereafter, Mr. Schultz filed an
                                                        ,.. - - ·-. -- -- - -- --             .              '
                                                                  CP-51-CR-0002930-2009 Comm. v. Galloway, Ali .
                                                                                    Opinion                      '

                                                  1

                                                                       111111111111111
                                                                          8207175191
amended PCRA petition alleging that appellate counsel was ineffective for failing to petition for

allowance of appeal. Following an evidentiary hearing on the issue, on July 1, 2016, the Court·

reinstated defendant's right to file a petition for allowance of appeal. Thereafter, def�ndant filed

a petition for allowance of appeal, and, on January 31, 2017, the Supreme Court denied the

petition.
                               .               .
        Defendant filed a second pro se PCRA petition as· well as a Brief In Support of Petition

For Relief Under the Post Conviction Relief Act (hereinafter, "Brief in Support of Petition") on

March 2, 2018. Joseph L. Coleman, Esquire was appointed to represent defendant on March 20,

2018. On June 4, 2018; Mr. Coleman filed a motion to withdraw as counsel and a Finley letter

stating that there was no merit to defendant's claims for collateral relief. On June 15, 2018, the

Court issued notice, pursuant to Pa.R.Crim.P. 907 ("907 Notice") of its intention to dismiss

defendant's petition without a hearing. Defendant submitted a response to the Court's 907

 Notice ("907 Response") on August 28, 2018. On September 28, 2018, the Court dismissed
                                                      .            .
'defendant's PCRA petition and granted Mr. Coleman's motion to withdraw his appearance.

        Defendant has now appealed the Court's dismissal of his PCRA petition on the grounds

that: 1) the evidence was legally insufficient to sustain his convictions for robbery and
                                                                                 ..     .

conspiracy; and 2) trial counsel" was ineffective for failing to request a directed verdict of

acquittal for the charges of robbery and conspiracy. Statement of Errors Complained of on

Appeal ("State�ent of Errors") at� 9(�)-(b): For the reasons set forth below, defendant's

claims are either withoutmerit or waived; and the'PCRA Court's order dismissing his PCRA ·

petition should be affirmed.




                                                   2
                                   I. FACTUALBACKGROUND

       The factual background of this matter is set forth in the Court's original Rule 1925(a)

opinion filed in defendant's direct appeal as follows:

       At trial, the Commonwealth presented the testimony ofJohn Borschell, Jr., John
       Borschell, Sr., Philadelphia Police Officer Michael Smith, Philadelphia Police
       detectives William Urban, Christopher Casee, Robert Killman, and John
       Harrigan. Defendant presented the testimony of Leslie Galloway, Demetrius .
       Boswell, and Nyem Walker Pittman. Defendant also presentedthe testimony of
       Stephanie Galloway, Khalil Williams, and Ashley Alexander by way of
       stipulation. Viewed in the light most favorable to the Commonwealth as verdict
       winner, the evidence established the following.

       Just before nine o'clock on thenight of September 14, 2008, John Borschell, Jr.
       left his house in Philadelphia and got on his scooter, to go to a comer store to buy
       some milk, bread, and cigarettes for his mother. N.T. 05/04/2010 at 45. After
       making his purchases and exiting the store, Mr. Borschell lit up a cigarette; got on
       his scooter, and began driving toward his house. N.T. 05/04/2010 at 46. While
       driving on Unity Street, Mr. Borschell saw defendant Ali Galloway and
       codefendant Craig Timbers. N.T. 05/04/2010 at 46-48. AsMr. Borschell passed
       defendant and Timbers, one of them asked him ifhe had an extra cigarette. N.T.
       05/04/2010 at 49. Mr. Borschell stopped and offered the remnants of a cigarette
       he had smoked earlier because he did not want.to open the pack that he had just
       bought for his mother .. N.T. 05/04/2010 at 49.                     ·

       Defendant began to "freak out" at Mr. Borschell and both defendant and Timbers
       began to demand Mr. Borschell give them his money. N.T. 05/04/2010 at 50-53.
       Defendant then said, "Just shoot the pussy, just shoot the pussy. We're taking
       your money, take everything." N.T. 05/04/2010 at 51-52.· Seeing Timbers begin
       to take a gun out of his hooded sweatshirt, Borschell quickly began to drive away
       on his scooter, but was shot in his back and then again in the backof his right leg.
       N.T. 05/04/2010 at 52-55, 60. The second shot caused Borschell to lurch into the
       air and then land on the street. N.T. 05/04/2010 at 55. Thinking he would be shot
       again, Borschell tried to act like he was dead. N.T. 05/04/2010 at 55-56. After
       seeing that defendant and Timbers had left, Mr. Borschell began yelling for help.
       N.T. 05/04/2010 at 56. Some people eventually came to his assistance and called
       9-1-1. N.T. 05/04/2010 at 5T

        Mr. Borschell was taken to Temple.University Hospital where he stayed for three
        days before being transferred to Moss Rehab where he stayed for two months.
        N.T. 05/04/2010 at 59-61. The gunshot wound to his back left him paralyzed
      . from the waist down. N.T. 05/04/2010 at 61-62. At the time of the trial, Borschell
        was still in considerable pain and still took medication." N.T. 05/04/2010 at 62.



                                                 3
Trial Court Opinion, filed December 2, 2010, at pp. 2-3.

                                          II. DISCUSSION

       If court-appointed counsel for a PCRA petitioner determines that the issues the petitioner

raises for collateral review are meritless, and the PCRA court concurs, counsel may withdraw

and the petitioner may proceed prose, by privately retained counsel, or not at all.

Commonwealth v. Finley, 550 A.2d 213, 218 (Pa. Super. 1988). To be pemiitted to withdraw,

petitioner's counsel must file a no-merit letter, or "Finley letter," detailing the nature and extent

of counsel's review and listing each issue the petitioner wished to raise, with counsel's

explanation as to why the issues are meritless. Commonwealth v. Pitts, 981 A.2d 875, 876 n.l

(Pa. 2009) (citing Finley, 550 A.2d at 215). After reviewing a Finley letter, the PCRA court is

required to independently review the record to evaluate the petitioner's claims. Id. A PCRA

petition may be dismissed without a hearing if the Court determines that there are no claims of

arguable merit and no purpose would be served by further proceedings. Commonwealth v.

Ligons, 971 A.2d 1125, 1143 (Pa. 2009); see Pa.R.Crim.P: 907(1).

       In his Finley letter, Mr. Coleman stated his opinion that defendant's claims had no

.arguable merit. After an independent review of the record, the Court agrees with Mr. Coleman. ·

Each of defendant's PCRA appellate claims is considered below.

       A.      Sufficiency of the Evidence

       Defendant first claims that "(t]he evidence is insufficient to establish, beyond a

reasonable doubt, the charges of criminal conspiracy to commit robbery; robbery; and criminal

conspiracy to commit aggravated assault." Statement of Errors at 19(a). Because this claim

could have, butwas not, raised on direct appeal, it is waived. 42 Pa.C.S. § 9544(b) ("an issue is




                                                  4
 waived if the petitioner could have raised it but failed to do so before trial, at trial, [or] on

 appeal"); see Commonwealth v. Lambert, 797. A.2d 232, 240 (Pa: 2001).

         B.      Ineffective Assistance of Counsel

         Defendant next claims that "[t]rial defense counsel was ineffective in failing to demurrer

 [sic] and/or request a directed verdict of acquittal in relation to the charges of criminal

 conspiracy to commit robbery; robbery; and criminal conspiracy to commit aggravated assault."

 Statement of Errors at 19(b). This claim is without merit.

      . Under Pennsylvania law, counsel is presumed to be effective and the burden to prove

 otherwise lies with the petitioner. Commonwealth v, Reid, 99 A.3d 427, 435 (Pa. 2014) (citing

 Commonwealth v. Miller, 819 A.2d 504, 517 (Pa. 2002)). To obtain collateral relief based on the

 ineffective assistance of counsel, a petitioner must show that counsel's representation fell below.

 accepted standards of advocacy and that as a result thereof, the petitioner was prejudiced.

 Strickland v. Washington, 466 U.S. 668, 694 (1984). In Pennsylvania, 'the. Strickland standard is

 interpreted as requiring proof that: (1) the claim underlying the ineffectiveness claim had

 arguable merit; (2) counsel's actions lacked any reasonable basis; and (3) the ineffectiveness of

 counsel caused the petitioner prejudice. Commonwealth v. Miller, 987 A.2d 638, 648 (Pa. 2009);

 Commonwealth v. Pierce, 527 A.2d 973, 975 (Pa. 1987). To satisfy the third prong of the test,

 the petitioner must prove that, but for counsel's error, there is a reasonable probability that the

 outcome of the proceeding would have been different. Commonwealth v. Sneed, 899 A.2d 1067,

 1084 (Pa. 2006) (citing Strickland, 466 U.S. at 694). I(the PCRA court determines that any one

 of the three prongs cannot be met, then the court. need not hold an evidentiary hearing as such a

 hearing would serve no purpose. Commonwealth v. Jones, 942 A.2d 903, 906 (Pa. Super.), app.

· denied, 956 A.2d 433 (Pa. 2008).



                                                     5·
          Here, defendant's sole claim of ineffective assistance of counsel is premised upon trial

 counsel's failure to move for a judgment of acquittal on the conspiracy charge and the

 substantive charge of robbery. 1 Defendant does not contend that the evidence was insufficient

 on the substantive aggravated assault charge, and so does notfault trial counsel for failing to

 challenge the sufficiency of the evidence for that offense. Statement of Errors at 1 9(b ); see Brief

 in Support of Petition at pp. 7-8. Rather, he argues that a prior. inconsistent statement of the

 victim, John Borschell, Jr., refutes the evidence of conspiracy and robbery and renders the

 evidence legally insufficient for those charges. Brief in Support of Petition at pp. 3-7.

          To prevail on his claim, defendant must demonstrate a reasonable probability that the trial

court would have granted a motion for judgment of acquittal on the conspiracy and robbery

charges had trial coun�·el made such a.motion. See Commonwealth v. Hanible; 30 A.3d 426,

442-443 (Pa. 2011). The standard that would have governed the Court in deciding such a motion

is as follows:

               The standard we apply in reviewing the sufficiency of the evidence is
               whether viewing all the evidence admitted at trial in the light most favorable
               to the verdict winner, there is sufficient evidence to enable the fact-finder
               to find every element of the crime beyond a reasonable doubt. In applying
               the above test, we may not weigh the evidence and substitute our judgment
               for the fact-finder. In addition, we note that the facts and· circumstances
             · established by the Commonwealth need not preclude every possibility of
               innocence. Any doubts regarding a defendant's guilt may be resolved by the
               fact-finder unless the evidence is so weak and inconclusive that as a matter
               of law no probability of fact may be drawn from the combined
               circumstances. The Commonwealth may sustain its burden of proving every
               element of the crime beyond a reasonable doubt by means of wholly
               circumstantial evidence. Moreover," in applying the above test, the entire
               record must be evaluated and all evidence actually received must be
               considered. Finally, the finder of fact while passing upon the credibility of
               witnesses and the weight of the evidence produced,· is free to believe all,
               part or none of the evidence.

'Defendant claims that counsel failed to file a "demurrer" or request a "directed verdict." Statement of Errors at ,r
9(b). The Rules of Criminal Procedure state that challenges to the sufficiency of the evidence are now properly
brought through a "motion for a judgment of acquittal." Pa.R.Crim.P. 606 and Comment thereto.

                                                           6
Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super.), app. denied, 95 A.3d 275 (Pa.

2014) ( citation omitted). The evidence presented at trial in 'support of the challenged convictions

is first analyzed below. The Court then addresses defendant's specific contention regarding the

· victim's prior inconsistent statement.

                   Robbery.

           "A person is guilty of robbery if, in the course of committing a theft, he: ... inflicts

serious bodily injury upon another; [or] threatens another with or intentionally puts him in fear of

immediate serious bodily injury." 18 Pa.C.S. § 3701(a)(l)(i)(ii). "An act shall be deemed 'in the

course of committing a theft' if it occurs in an attempt to commit theft or in flight after the

attempt or commission." 18 Pa.C.S. § 3701(a)(2). Theft is the urilawful taking of property of

another with intent to deprive him thereof. 18 Pa.C.S. § 3921(a). "Serious bodily injury" is

defined as "[b ]odily injury which creates a substantial risk of death or which causes serious,

permanent disfigurement, or protracted loss or impairment of the function of any bodily member

or organ." Commonwealth v. Fortune, 68 A.3d 980, 984 (Pa. Super.), app. denied, 78 A.3d 1089

(Pa. 2013) ( quoting 18 Pa.C.S. § 2301 ). in addition, it is well-established that any member of a
                                            .                 .       .                       .
conspiracy "is liable for the actions of the others if those actions were in furtherance of the

common criminal design." Commonwealth v. King, 990 A.2d 1172, 1178 (Pa. Super. 2010),

app. denied, 890 A.2d 1057 (Pa. 2012). Similarly, a defendant is criminally 'responsible for the
       .                                .                                        .
conduct of another as an accomplice if the defendant "(1) intended to aid or promote the

substantive offense; and (2) actively participated in that offense by soliciting, aiding, or agreeing
                    .   .                                 .                                           .
to aid the principal." Commonwealth v. Collins, 957 A.2d 237, 263 (Pa. 2008)(citation omitted).

           Here, the evidence was clearly sufficient to establish that defendant committed a robbery.

Borschell testified that defendant and his co-defendant, Timbers, approached Borschell and


                                                      7
asked him f�r a cigarette. N.T. 5/4/2010 at 47, 49-50. After Borschell offered them the cigarette

he was smoking, defendant suddenly said: "You know what? Fuck that. Just give us your money.

Give us all your money." N .T. 5/4/2010 at 51. After Borschell said that he would not give up

his money, defendant toldTimbers, "Youknow what? Just shoot the pussy. Just shoot·the pussy.

We're taking your money, take everything." N.T. 5/4/2�10 at 51. According to Borschell, when

he then turned and tried to flee on his scooter, Timbers shot him in the back, paralyzing him.

N.T. 5/4/2010 at 51-55.

        Accordingly, Borschell's testimony established that defendant, accompanied by Timbers,

demanded money from Borschell, and when Borschell refused to comply, defendant ordered his

cohort to shoot Borschell. In addition, the Commonwealth presented medical records, by

stipulation, which established that the gunshots fired at Borschell in the attempt to steal his

money caused Borschell to become "paraplegic with complete spinal injury." N.T. 5/6/2010 at
                                      .                                       .
143-44. Finally, Borschell consistently identified defendant as one of his assailants, identifying

him from a photo array less than a month after the incident, N.T. 5/4/2010 at 79-80, and again in

court during the trial, N.T. 5/4/2010 at 63. All of this was ample evidence from which a

reasonable juror could conclude that defendant caused Borschell to sustain serious bodily injury

in the course of committing a theft, and that therefore, he was· guilty of robbery.

              · Conspiracy

       To sustain a conviction for conspiracy, the Commonwealth must prove:

       (1) that the defendant intended to commit or aid in the commission ofa criminal
       act; (2) that the defendant entered into an agreement with another, i.e., the co-
       conspirator, to engage in a "crime; and (3) that the defendant or one or more of the
       other co-conspirators committed an overt act in furtherance of the· agreed upon
       cnme.




                                                 g·
 Commonwealth v. Little, 879 A.2d 293, 298 (Pa. Super.), app. denied, 890 A.2d 1057 (Pa. 2005);

 see 18 Pa.C.S. § 903(a). Because in most_ conspiracy cases there is no direct evidence of either

 the defendant's criminal intent or of the conspiratorial agreement, "the defendant's intent as _well

 as the agreement is almost always proven through circumstantial evidence, such as by 'the

 r_elations, conduct or circumstances of the parties or overt acts on the part of the co-

 conspirators."' Commonwealth v. Murphy, 844 A.2d 1228, 1238 (Pa. 2004) (quoting

Commonwealth v. Spotz, 716 A.2d 580, 592 (Pa. 1998)).

        Here, the evidence stated above clearly established that defendant acted in concert with

co-defendant Timbers to rob and assault Borschell. Both defendant and Timbers approached the

victim together. Defendant demanded money while Timbers stood by with a handgun, and at

defendant's direction, Ti�bers shot the victim when he failed to comply with defendant's

'demands. This was all compelling evidence that defendant and Timbers had agreed to act

together to jointly rob Borschell, and that they committed numerous overt acts in furtherance of

that agreement. For that reason, the jury's guilty verdict on the conspiracy charge was fully

supported by the evidence.

               Victim's prior inconsistent statement

       During the trial, the Commonwealth stipulated that the victim, Borschell, made a prior

statement to police after the incident in which he stated that it was Timbers, and not defendant,

who demanded-money from Borschell. N.T. 5/4/2010 at 74-75,106-12. Based upon that prior

inconsistent statement, defendant argues that the evidence established that Timbers robbed

Borschell entirely on his own. He claims that while defendant admittedly directed Timbers to




                                                  9
    shoot.Borschell, the record is devoid of evidence that defendant had anything to do with the

    robbery, or that he entered into a conspiratorial agreement with Timbers to commit any crime.2

            Defendant's argument is without merit. At trial, Borschell testified that it was defendant

    who demanded the money. N.T. 5/4/2010 at 51. When confronted with his prior statement to

    police by defendant's lawyer on cross-examination, Borschell adhered to his testimony that · .

    defendant demanded money before directing Timbers to shoot Borschell, N.T 5/4/2010 at 112.

    The prior inconsistent statement was made by Borschell two days after the shooting from a

    hospital bed. N.T. 5/4/2010 at 74-75. The jury was free to believe defendant's trial testimony

. notwithstanding the inconsistencies. Commonweaith             V.   Aritidor;,{ 84 A ..3d'736, 756 (Pa.··

    Super.), app. denied, 95 A.3d 275 (Pa. 2014). While the statement was relevant to determine

    Borschell's credibility, arguments· regarding credibility of witnesses go to the weight, and not the

    sufficiency, of the evidence. See Commonwealth v. Wilson, 825 A.2d 710, 7i'3.:.14 (Pa. Super.

2003). Moreover, the statement did not, in any manner, undermine the compelling evidence,

detailed above, establishing that defendant and Timbers acted in concert to commit criminal

objectives and were, therefore, guilty of conspiracy. See pp. 8-9, supra.

           Finally, defendant appears to claim that the      jury was required to accept Borschell 's prior
statement as being correct because it was the subject of a Co�monwealth stipulation. See 907

Response at 7. However, the Commonwealth merely .stipulated that the statement was made;

there was no agreement that the prior statement was accurate or that it superseded Borschell' s

_trial testimony. N.T. 5/4/2010 at 75.




2
  As stated above, defendant admits culpability for the assault: "It is admitted that petitioner 'commanded' that
Borschell be shot .... This 'COMMAND' by petitioner to 'shoot that pussy'·does make petitioner an accomplice to
the aggravated assault of Mr: Borschell." Brief in Support of Petition at p. 7 (emphasis in original).

                                                        10
       Accordingly, the record establishes that there was ample evidence from which thejury

could conclude that defendant was guilty of conspiracy and robbery. For that reason, trial

couns�l could not have been ineffective for failing to file a motion challenging the sufficiency of

the evidence.

                                       III. CONCLUSION

       For the foregoing reasons, the Court's order dismissing defendant's PCRA Petition

should be affirmed.

                                                            BY THE COURT:




                                                            GLENN B. BRONSON, J.




                                               11